Case 9:19-cv-81283-RS Document 58 Entered on FLSD Docket 07/07/2020 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-81283-CIV-SMITH
 GARY MARDER, ET AL.,

                 Plaintiffs,
 vs.

 TEGNA, INC., ET AL.,

             Defendants.
 _______________________________/

                                 ORDER OF FINAL DISMISSAL

        This matter is before the Court on the Plaintiffs’ Response to the June 29, 2020 Order

 Granting Defendants’ Motion to Dismiss as it Relates to Defendant Mario A. Lavandeira [DE 57].

 In the June 29, 2020 Order [DE 56], the Court dismissed with prejudice Plaintiffs’ claims against

 all Defendants other than Mario A. Lavandeira and ordered Plaintiffs to show cause why this

 matter should not be dismissed as to Lavandeira for failure to serve. Plaintiffs’ Response indicates

 that Plaintiffs have been unable to serve Lavandeira and have decided not to continue to attempt

 service on Lavandeira. Accordingly, it is

        ORDERED that:

        1. This action is DISMISSED with prejudice as to Defendants TEGNA Inc., Gannett

 Co., Inc. and News Corp. and DISMISSED without prejudice as to Defendant Mario A.

 Lavandeira.

        2. All pending motions not otherwise ruled upon are DENIED as moot.

        3. This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 7th day of July, 2020.


                                               ________________________________
                                               RODNEY SMITH
                                               UNITED STATES DISTRICT JUDGE
 cc:    All counsel of record
